952 So. 2d 1239 (2007)
FLOWSERVE CORP. (f/k/a Durametallic, Inc.), Petitioner,
v.
Thomas J. BONILLA, et al., Respondents.
No. 3D06-2201.
District Court of Appeal of Florida, Third District.
April 4, 2007.
Hawkins & Parnell (Atlanta) and Evelyn M. Fletcher, Ruden, McClosky, Smith, Schuster & Russell and John H. Pelzer, Fort Lauderdale, for petitioner.
James L. Ferraro and David A. Jagolinzer and Case A. Dam, Miami, for respondents.
Ullman, Bursa, Hoffman & Regano and Daniel S. Green; Fowler, White, Boggs & Banker and Tracy Raffles Gunn, Tampa, for the Florida Defense Lawyers Association as amicus curiae.
Shook, Hardy & Bacon and Frank Cruz-Alvarez for the Associated Industries of Florida as Amicus curiae.
Before COPE, C.J., and WELLS and LAGOA, JJ.
PER CURIAM.
Flowserve Corporation petitions for a writ of certiorari to quash an order of the trial court holding the Asbestos and Silica Compensation Fairness Act, §§ 744.201-209, Fla. Stat. (2005), to be unconstitutional *1240 when applied retroactively to respondents' pending asbestosis claims. The respondents' lawsuit was already pending on the July 1, 2005, effective date of the Act.
We grant the petition for certiorari and quash the order on the authority of DaimlerChrysler Corp. v. Hurst, 949 So. 2d 279 (Fla. 3d DCA, 2007).
Petition for certiorari granted.